81 F.3d 173
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
William A. SOJKA, Plaintiff-Appellant,v.Cheryl SMITH, Defendant-Appellee.
No. 95-1456.
United States Court of Appeals, Tenth Circuit.
April 8, 1996.

Before PORFILIO, MCKAY, and KELLY, Circuit Judges.
ORDER AND JUDGMENT1
PORFILLO, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.   The cause is therefore ordered submitted without oral argument.


2
This is an appeal following dismissal of a civil rights complaint on the grounds of frivolousness and failure to state a claim.   Our examination of the pleadings and the record leads us to conclude the district court did not err.   We AFFIRM for the grounds stated in the district court's order of October 19, 1995.


3
The mandate shall issue forthwith.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.   The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3